Citation Nr: 0614977	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the left knee.

2.  Entitlement to service connection for degenerative 
arthritis of the right knee.

3.  Entitlement to service connection for degenerative 
arthritis of the left hip.

4.  Entitlement to service connection for degenerative 
arthritis of the right hip.

5.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
February 1948.  The record also indicates subsequent service 
ending in January 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 


FINDINGS OF FACT

1.  The veteran's current degenerative arthritis of the 
bilateral knees and hips developed more than a year after 
discharge from service and is unrelated to service.

2.  The veteran's hypertension developed more than a year 
after discharge from service and is unrelated to service.


CONCLUSION OF LAW

Degenerative arthritis of the knees, degenerative arthritis 
of the hips, and hypertension were not incurred in or 
aggravated by the veteran's active service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006) (Hartman, No. 02-
1506).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in August 2001 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist her in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on her behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that she should submit any pertinent evidence in 
her possession.  The Board notes that the veteran was 
provided additional VCAA notice by letters in May 2003 and 
September 2005.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disabilities.  Consequently, no disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
her of the evidence pertinent to those elements.

The record reflects that the veteran's available service 
medical records, private medical records, and VA medical 
records have been obtained.  The veteran has also been 
provided an appropriate VA examination.  The veteran has 
indicated that there are additional service medical records 
and additional post service medical records which have not 
been obtained.  However, the RO was unable to obtain 
additional service medical records alleged by the veteran, or 
any post service medical records the veteran asserted were 
associated with her husband's service medical records.  The 
veteran was informed of the unavailability of such records.  
The April 2004 statement of the case indicates that a letter 
was sent to the Walter Reed Army Medical Center for medical 
records dated from 1948 to present, but that no response was 
received.  However, the Board notes that an October 2000 
authorization for release of information form signed by the 
veteran indicates that she received treatment at Walter Reed 
beginning in 1983.  The claims file already contains the 
veteran's Walter Reed medical records dating from 1983.  The 
claims file also indicates that the veteran receives Social 
Security retirement benefits and that she did not ever 
receive Social Security disability benefits.  Consequently, 
there are no Social Security medical records to obtain.  
Accordingly, the Board is unaware of any obtainable 
outstanding evidence.  Therefore, the Board is satisfied that 
the VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v.  Brown, 
4 Vet. App. 384 (1993).  

Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis or 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, such diseases shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

History and Analysis

On VA examination in August 2001, the veteran asserted that 
she developed arthritis and hypertension during service.  The 
diagnoses included severe degenerative arthritis of both hips 
and both knees, and hypertension.  

The veteran's July 1944 enlistment examination report 
revealed normal blood pressure and no abnormalities of the 
spine and extremities, except first degree genu valgus, not 
considered disabling.  None of the service medical records 
indicate that the veteran ever had arthritis of the knees or 
hips, or that she ever had hypertension.  The January 1948 
discharge examination reveals that the veteran had normal 
spine and extremities, and that her blood pressure readings 
were normal.  

The claims file contains post service medical records from 
the Walter Reed Army Medical Center dating from March 1983.  
In March 1983 the veteran reported mild joint pains for the 
past 40 years.  The assessment was degenerative joint disease 
and muscular pain.  In April 1983 the veteran again reported 
that she had had arthritis for 40 years.  The assessment was 
most likely osteoarthritis.  Also in April 1983, the veteran 
was noted to have high blood pressure and it was noted that 
the veteran had never been noted to have high blood pressure 
in the past.    

Medical records dated from April 1983, including from 
military medical facilities, VA medical facilities, and 
private physicians indicate that the veteran has arthritis of 
the knees and hips.  These medical records also indicate that 
the veteran currently has hypertension.  However, other than 
the veteran's own assertions that she had had arthritis for 
40 years, these records do not indicate any nexus between the 
veteran's current arthritis or hypertension and her military 
service.  

The available service medical records do not support the 
veteran's claim that she had arthritis and hypertension 
during service.  The record simply does not show that the 
veteran developed arthritis or hypertension in service, or 
within a year of discharge from service.  Neither disability 
was shown for more than 29 years after discharge from 
service.  Furthermore the medical records reveal that 
hypertension was first diagnosed in 1983, and at that time it 
was specifically noted that the veteran had no history of 
hypertension.  While the veteran has asserted that her 
current arthritis and hypertension disabilities were caused 
by service, as a layperson she is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

Since the record reveals that hypertension and arthritis of 
the knees and hips did not develop until many years after 
discharge from service, and since there is no medical 
evidence indicating a nexus between the veteran's current 
disabilities and her military service, the Board must 
conclude that the preponderance of the evidence is against 
the claims.


ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee is denied.

Entitlement to service connection for degenerative arthritis 
of the right knee is denied.

Entitlement to service connection for degenerative arthritis 
of the left hip is denied.

Entitlement to service connection for degenerative arthritis 
of the right hip is denied.

Entitlement to service connection for hypertension is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


